FILED
                            NOT FOR PUBLICATION
                                                                              MAR 22 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


REBECA ELIZABETH GUZMAN,                         No.   16-72951

              Petitioner,                        Agency No. A099-049-519

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 16, 2022**
                               Las Vegas, Nevada

Before: KLEINFELD, D.M. FISHER,*** and BENNETT, Circuit Judges.

      Petitioner Rebeca Guzman argues that the Board of Immigration Appeals

(“BIA”) wrongly affirmed the Immigration Judge’s (“IJ”) adverse credibility

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
determination. Guzman also argues that the BIA wrongly rejected the particular

social group that she proposed to show membership in for purposes of asylum:

“poor uneducated . . . Salvadoran females who were in abusive relationships at the

hands of their husbands or ex-husbands.” We have jurisdiction under 8 U.S.C.

§ 1252 and deny the petition. Because substantial evidence supports the BIA’s

affirmance of the IJ’s adverse credibility determination, we do not reach the issue

of Guzman’s social group.

      We review factual determinations under the substantial evidence standard,

according to which findings are conclusive “unless any reasonable adjudicator

would be compelled to conclude to the contrary.” Garland v. Ming Dai, 141 S. Ct.

1669, 1677 (2021) (quoting 8 U.S.C. § 1252(b)(4)(B)). Though we are limited to a

review of the Board’s reasoning, we are not limited to reviewing only the evidence

that the Board expressly identifies. See Ramirez-Villalpando v. Holder, 645 F.3d

1035, 1039 (9th Cir. 2011). When we assess adverse credibility findings, we

consider the totality of the circumstances. Alam v. Garland, 11 F.4th 1133, 1135

(9th Cir. 2021) (en banc).

      In this case, the BIA noted that Guzman omitted a significant detail from the

affidavit attached to her asylum application, viz., that she personally received

threatening phone calls from members of the gang. Though Guzman’s affidavit


                                           2
does say that she received threats for helping her brother escape gang violence, it

nevertheless omits that she continued to receive threats by phone call, over the

course of five years, even after her brother was caught and killed. Moreover,

whereas the affidavit claims that Guzman began receiving threats from the moment

she took her brother in, Guzman contradicted that claim when she testified that she

only began to receive threats after her brother died.

      The BIA further noted that Guzman misled a California divorce court.

Guzman filed for divorce in 2014, at which time she submitted a shared custody

agreement and visitation schedule. Guzman knew that those documents were

misleading because she knew that her husband had been deported. Guzman

admitted to misleading the divorce court to more easily secure the divorce.

      Guzman’s history of misleading a tribunal and her inconsistent narrative

about the threats she received amount to substantial evidence supporting the BIA’s

adverse credibility determination. A reasonable adjudicator would not be

compelled to conclude that Guzman was credible. Accordingly, we need not reach

Guzman’s social group arguments.

      PETITION DENIED.




                                           3